 



Exhibit 10.25.1
BUSINESS OBJECTS S.A.
2001 STOCK INCENTIVE PLAN
SUBSIDIARY STOCK INCENTIVE SUB-PLAN
Amended and Restated Effective as of June 7, 2006
     At the 2004 annual shareholders’ meeting, the shareholders of the Company
approved the adoption of this Subsidiary Stock Incentive Sub-Plan as a sub-plan
under the Company’s 2001 Stock Incentive Plan. The Subsidiary Stock Incentive
Sub-Plan provides for the grant by the Trustee to Subsidiary Beneficiaries of
Restricted Stock or Performance Shares (both as defined below) at the direction
of the Subsidiary Administrator.
     The terms and conditions of the Subsidiary Stock Incentive Sub-Plan are set
out below.
1. PURPOSES OF THE SUB-PLAN
     The purposes of this Sub-Plan are to enable the Subsidiaries to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Subsidiary Beneficiaries and to promote the
success of the Company’s worldwide business.
2. DEFINITIONS
     Initially capitalized terms shall have the meanings set forth in Section 2
of the Parent Plan. In addition, the following definitions shall apply when used
in this Sub-Plan:
     (a) “Award” means, individually or collectively, a grant under the Sub-Plan
of Restricted Stock, or Performance Shares.
     (b) “Award Agreement” means the written agreement setting forth the terms
and provisions applicable to each Award granted under the Sub-Plan. The Award
Agreement is subject to the terms and conditions of the Sub-Plan and the Parent
Plan.
     (c) “Awarded Stock” means the shares subject to an Award.
     (d) “Parent Plan” means the 2001 Stock Incentive Plan, as amended from time
to time.
     (e) “Performance Share” means a performance share Award granted to a
Subsidiary Beneficiary pursuant to Section 8.
     (f) “Restricted Stock” means shares granted pursuant to Section 7 of the
Sub-Plan.
     (g) “Shareholders’ Authorization” means the approval on June 10, 2004 of
the Company’s shareholders regarding (i) the adoption of this Sub-Plan and
(ii) the issuance of new Shares, with subscription reserved for the Trust, as
amended by the approval on June 7, 2006 of the Company’s shareholders regarding
(i) the approval of the amendments to this Sub-Plan; and (ii) the issuance of
new Shares, with subscription reserved for the Trust.

1



--------------------------------------------------------------------------------



 



     (h) “Sub-Plan” means this Subsidiary Stock Incentive Sub-Plan authorized
under the Parent Plan.
     (i) “Sub-Plan Trust” or “Trust” means the Business Objects Employee Benefit
Sub-Plan Trust from which Awards may be issued to Subsidiary Beneficiaries
pursuant to this Sub-Plan and created under the trust agreement attached hereto
as Exhibit A;
     (j) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code. A Subsidiary shall not
include a company incorporated under the laws of France.
     (k) “Subsidiary Administrator” means the Board of Directors of each
Subsidiary which shall administer this Sub-Plan with respect to Subsidiary
Beneficiaries of that Subsidiary, or a designated committee which shall
administer this Sub-Plan with respect to Subsidiary Beneficiaries of all
Subsidiaries, in accordance with Section 4 of this Sub-Plan.
     (l) “Subsidiary Beneficiary” means any person employed by a Subsidiary.
Neither service as a Subsidiary Director nor payment of a director’s fee by the
Subsidiary shall be sufficient to constitute “employment” by the Subsidiary.
     (m) “Subsidiary Board” means the board of directors of a Subsidiary.
     (n) “Subsidiary Director” means a member of the board of directors of a
Subsidiary.
     (o) “Trustee” means the trustee of the Sub-Plan Trust.
3. STOCK SUBJECT TO THE SUB-PLAN
3.1. New Shares. Pursuant to the Shareholders’ Authorization authorizing the
Board to issue new Shares on one or more occasions to be subscribed by the
Sub-Plan Trust for the purpose of granting Awards under the Sub-Plan, the
maximum number of new Shares (aggregated with any repurchased Shares pursuant to
Section 3.3 hereof) authorized by the shareholders to be subscribed (or
repurchased) by the Sub-Plan Trust is 3,000,000 Shares per calendar year,
provided however that the total number of shares issued and/or allocated under
the nineteenth and the twentieth resolutions of Company’s shareholders meeting
held on June 7, 2006 shall not exceed 2,500,000 Shares, and provided further
that the total number of shares issued during each calendar year under the
sixteenth, the seventeenth, the eighteenth, the nineteenth and the twentieth
resolutions of this general meeting shall not exceed, for each concerned
calendar year, 3% of the Company’s share capital as of December 31 of the
previous calendar year.
3.2 Repurchased Shares. Pursuant to the shareholders’ authorizations approving
the share repurchase program of the Company and authorizing the Board to
allocate repurchased Shares to the Sub-Plan Trust for the purpose of granting
Awards under the Sub-Plan, within the terms, conditions and limits of the share
repurchase program and applicable laws, the Board may allocate repurchased
Shares to be acquired by the Trust instead of the issuance and subscription of
new Shares mentioned in section 3.1, subject to the limits set forth by this
section.

2



--------------------------------------------------------------------------------



 



3.3 Forfeited or Repurchased Award. If an Award is forfeited to or repurchased
by the Trust, the forfeited or repurchased shares which were subject thereto
shall either (i) become available for future grant or sale under the Sub-Plan to
Subsidiary Beneficiaries of the same Subsidiary (unless the Sub-Plan has
terminated), or (ii) at the direction of the Subsidiary Administrator, sold on a
stock exchange with the proceeds paid to the Subsidiary.
3.4 Conversion into ADS. Shares shall be converted into Company ADSs after they
have been subscribed by and issued to the Trust. Awards issued under the
Sub-Plan shall cover such Company ADSs (and may be referred to as “shares”
herein).
4. ADMINISTRATION OF THE SUB-PLAN
4.1 Procedure. The Sub-Plan shall be administered by the Trustee. With respect
to such administration, the Trustee shall follow the directions of the
Subsidiary Administrator.
4.2 Powers of the Subsidiary Administrator. Subject to the provisions of the
Sub-Plan, U.S. Applicable Laws and other applicable laws, the Subsidiary
Administrator shall have the authority, in their discretion, to instruct and
direct the Trustee with respect to the following actions:

  -   to select the Subsidiary Beneficiaries to whom Awards may be granted
hereunder;     -   to determine whether and to what extent Awards are granted
hereunder;     -   to determine the number of shares to be covered by each Award
granted hereunder;
    -   to approve forms of agreement for use under the Sub-Plan;     -   to
determine the terms and conditions, not inconsistent with the terms and
conditions of the Sub-Plan, of any Awards granted hereunder. Such terms and
conditions include, but are not limited to, the purchase price (if any), vesting
schedules (which may be performance based), any vesting acceleration or waiver
of forfeiture restrictions, and any restriction or limitation regarding any
Award or the shares relating thereto, based in each case on such factors as the
Subsidiary Administrator, in their sole discretion, shall determine;     -   to
determine whether and to what extent shares subject to an Award shall be
distributed at a specific time after vesting;     -   to construe and interpret
the terms of the Sub-Plan and Awards granted pursuant to the Sub-Plan;     -  
to prescribe, amend and rescind rules and regulations relating to the Sub-Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under applicable tax laws;    
-   to modify or amend each Award (subject to Section 15.3 of the Sub-Plan);    
-   to authorize the Trustee to execute on behalf of the Subsidiary any
instrument required to effect the grant of an Award previously decided by the
Subsidiary Administrator;     -   to determine the terms and restrictions
applicable to Awards, including without limitation the sale of Shares acquired
pursuant to an Award during certain periods or upon certain events which the
Subsidiary Administrator shall determine in its sole discretion; and



3



--------------------------------------------------------------------------------



 



  -   to make all other determinations deemed necessary or advisable for
administering the Sub-Plan.

4.3 Effect of Subsidiary Administrator’s Decision; Effect of Trustee’s Decision.
The Subsidiary Administrator’s decisions, determinations and interpretations
shall be final and binding on the Trustee, subject to the provisions of
Section 15.3 of the Sub-Plan. The Trustee’s decisions, determinations and
interpretations in accordance with the Subsidiary Administrator’s directions
shall be final and binding on all Subsidiary Beneficiaries.
5. LIMITATION
5.1 Neither the Sub-Plan nor any Award shall confer upon a Subsidiary
Beneficiary any right with respect to continuing the Subsidiary Beneficiary’s
employment with the Subsidiary, the Company or any Affiliated Company, nor shall
they interfere in any way with the Subsidiary or the Subsidiary Beneficiary’s
right, as the case may be, to terminate such employment at any time, with or
without cause.
6. TERM OF SUB-PLAN
6.1 The amended Sub-Plan is effective and Awards may be granted as of the date
of the Sub-Plan’s approval by the Company’s shareholders on June 10, 2004. It
shall continue in effect so long as the Parent Plan remains in effect, unless
terminated earlier.
7. RESTRICTED STOCK.
7.1 Grant of Restricted Stock. Subject to the terms and conditions of the
Sub-Plan, Restricted Stock may be granted by the Trustee to Subsidiary
Beneficiaries at any time as shall be determined by the Subsidiary
Administrator, in its sole discretion and as thereafter communicated to the
Trustee. The Subsidiary Administrator shall have complete discretion to
determine and instruct the Trustee as to (i) the number of shares subject to a
Restricted Stock award granted to any Subsidiary Beneficiary, and (ii) the
conditions that must be satisfied, which typically will include the signature by
the Beneficiary of his/her Restricted Stock Award Agreement within 90 days from
receipt by the Beneficiary of notification from the Subsidiary Human Resources
manager of the Restricted Stock Awards Agreement and principally or solely on
continued provision of services, but may include a performance-based component,
upon which is conditioned the grant or vesting of Restricted Stock. Restricted
Stock shall be granted by the Trustee in the form of units to acquire shares
from the Trust. Each such unit shall be the equivalent of one share for purposes
of determining the number of shares subject to an Award. Until the shares vest
and are distributed from the Trust, the Trust shall hold the shares subject to
an Award.
7.2 Other Terms. The Subsidiary Administrator, subject to the provisions of the
Sub-Plan, shall have complete discretion to determine the terms and conditions
of Restricted Stock granted by the Trustee pursuant to the Sub-Plan. Restricted
Stock grants shall be subject to the terms, conditions, and restrictions
determined by the Subsidiary Administrator and communicated to the Trustee at
the time the Restricted Stock is awarded. The Subsidiary Administrator and hence
the Trustee may require the recipient to sign a Restricted Stock Award agreement
as a condition of the

4



--------------------------------------------------------------------------------



 



Award. Any certificates representing the shares of stock awarded shall bear such
legends as shall be determined by the Subsidiary Administrator and communicated
to the Trustee.
7.3 Restricted Stock Award Agreement. Each Restricted Stock grant shall be
evidenced by an agreement that shall specify the purchase price (if any) and
such other terms and conditions as the Subsidiary Administrator, in its sole
discretion, shall determine and communicate to the Trustee; provided; however,
that if the Restricted Stock grant has a purchase price, such purchase price
must be paid no more than ten (10) years following the date of grant.
8. PERFORMANCE SHARES.
8.1 Grant of Performance Shares. Subject to the terms and conditions of the
Sub-Plan, Performance Shares may be granted by the Trustee to Subsidiary
Beneficiaries at any time as shall be determined by the Subsidiary
Administrator, in its sole discretion and as thereafter communicated to the
Trustee. The Subsidiary Administrator shall have complete discretion to
determine and instruct the Trustee as to (i) the number of shares subject to a
Performance Share award granted to any Subsidiary Beneficiary, and (ii) the
conditions that must be satisfied, which typically will include the signature by
the Beneficiary of his/her Restricted Stock Award Agreement within 90 days from
receipt by the Beneficiary of notification from the Subsidiary Human Resources
manager of the Performance Shares Awards Agreement and principally or solely on
achievement of performance milestones but may include a service-based component,
upon which is conditioned the grant or vesting of Performance Shares.
Performance Shares shall be granted by the Trustee in the form of units to
acquire shares from the Trust. Each such unit shall be the equivalent of one
share for purposes of determining the number of shares subject to an Award.
Until the shares vest and are distributed from the Trust, the Trust shall hold
the shares subject to an Award.
8.2 Other Terms. The Subsidiary Administrator, subject to the provisions of the
Sub-Plan, shall have complete discretion to determine the terms and conditions
of Performance Shares granted by the Trustee pursuant to the Sub-Plan.
Performance Shares grants shall be subject to the terms, conditions, and
restrictions determined by the Subsidiary Administrator and communicated to the
Trustee at the time the Performance Shares are awarded which may include such
performance-based milestones as are determined appropriate by the Subsidiary
Administrator. The Subsidiary Administrator and hence the Trustee may require
the recipient to sign a Performance Shares Award agreement as a condition of the
Award. Any certificates representing the shares of stock awarded shall bear such
legends as shall be determined by the Subsidiary Administrator and communicated
to the Trustee.
8.3 Performance Share Award Agreement. Each Performance Share Award shall be
evidenced by an agreement that shall specify such other terms and conditions as
the Subsidiary Administrator, in its sole discretion, shall determine and
communicate to the Trustee.

5



--------------------------------------------------------------------------------



 



9. NON-TRANSFERABILITY OF AWARDS
     An Award may not be sold, pledged, assigned, hypothecated, transferred or
disposed of in any manner other than by will or by laws of descent or
distribution and may be exercised, during the lifetime of the Subsidiary
Beneficiary, only by the Subsidiary Beneficiary.
10. LEAVES OF ABSENCE.
     Unless the Subsidiary Administrator and Trustee provides otherwise or as
otherwise required by Applicable U.S. Laws or other applicable laws, vesting of
Awards granted hereunder shall cease commencing on the ninety-first day of any
unpaid leave of absence and shall only recommence upon return to active service.
11. VOTING RIGHTS.
     The Trustee shall abstain from voting shares held in the Trust.
12. DIVIDENDS AND TAX CREDITS.
     Any dividends or tax credits applicable to Shares underlying Awards that
are held in the Trust shall be distributed or forfeited at the same time as the
underlying shares according to their vesting or distribution schedule.
13. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, DISSOLUTION, MERGER OR ASSET
SALE
13.1 Changes in capitalization. In the event of the carrying out by the Company
of any of the following financial operations:

  -   issuance of shares to be subscribed for in cash or by set-off of existing
indebtedness offered exclusively to the shareholders,     -   capitalization of
reserves, profits, issuance premiums or the distribution of free shares (other
than pursuant to this Sub-Plan or similar awards),     -   issuance of bonds
convertible or exchangeable into shares offered exclusively to shareholders,    
-   distribution of reserves in cash or portfolio securities,     -   capital
reduction motivated by losses, and     -   repurchase of its own Shares at a
price higher than market value, as described in Article 174-9A of the decree no.
67-236 of March 23, 1967,

the Company and the Subsidiary Administrator shall effect an adjustment of the
number and the price of the shares (if any) subject to Awards as to be
appropriate and equitable or such other adjustment as may be determined to
prevent diminution or enlargement of the Subsidiary Beneficiary’s rights
hereunder. The Company shall issue to the Trust the number of Shares to carry
out such adjustments within the limits defined by the Shareholder’s
Authorizations.

6



--------------------------------------------------------------------------------



 



     The number of Shares which have been authorized for issuance under the
Sub-Plan as to which no Awards have yet been granted or which have been returned
to the Sub-Plan upon cancellation or expiration of an Award shall be
proportionately adjusted in the event the Company effects a share capital
increase by way of incorporation of reserves, premiums or profits, resulting
either in an increase of the nominal value of the shares or in a free allocation
of shares, or effects a reverse or forward stock split or a combination of
shares.
13.2 Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Trustee shall notify each Subsidiary Beneficiary
as soon as practicable prior to the effective date of such proposed transaction.
The Subsidiary Administrator in its discretion may direct the Trustee that any
Trust repurchase option or forfeiture rights applicable to any Award shall lapse
100%, and that the vesting of any Award shall accelerate 100%, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously vested, an Award will
terminate immediately prior to the consummation of such proposed action.
13.3 Change in Control – Restricted Stock and Performance Shares. In the event
of a Change in Control of the Company, each outstanding Restricted Stock and
Performance Share award shall be assumed or an equivalent Restricted Stock or
Performance Share award substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation (or a trust thereof). In the event that
the successor corporation refuses to assume or substitute for the Restricted
Stock or Performance Share award, the Subsidiary Beneficiary shall fully vest in
the Restricted Stock or Performance Share award including as to shares which
would not otherwise be vested. For the purposes of this paragraph, a Restricted
Stock or Performance Share award shall be considered assumed if, following the
Change of Control, the award confers the right to purchase or receive, for each
share subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the Change in Control by holders of Shares for each Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received was not solely
ordinary shares of the successor corporation, or its Parent, the Subsidiary
Administrator and Trustee may, with the consent of the successor corporation,
provide for the consideration to be received, for each share and each unit to
acquire a share subject to the Award, to be solely ordinary shares of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of shares in the Change in Control.
14. DATE OF GRANT
     The date of grant of an Award shall be, for all purposes, the date on which
the Trustee makes the determination granting such Award. Notice of the
determination shall be provided to each Subsidiary Beneficiary within a
reasonable time after the date of such grant.
15. AMENDMENT AND TERMINATION OF THE PLAN
15.1 Amendment and Termination. The Subsidiary Administrator may at any time
amend, alter, suspend or terminate the Sub-Plan.

7



--------------------------------------------------------------------------------



 



15.2 Shareholder Approval. The Company shall obtain shareholder approval of any
Sub-Plan amendment to the extent necessary and desirable to comply with
applicable laws, rules or regulations, including the requirements of any
exchange or quotation system on which the Shares or ADRs are listed or quoted).
Such shareholder approval, if required, shall be obtained in such a manner and
to such a degree as is required by the applicable laws, rules or regulations.
15.3 Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Sub-Plan shall impair the rights of any Subsidiary
Beneficiary, unless mutually agreed otherwise between the Subsidiary Beneficiary
and the Subsidiary Administrator, which agreement must be in writing and signed
by the Subsidiary Beneficiary and the Subsidiary Administrator.
16. CONDITIONS UPON ISSUANCE OF SHARES
16.1 Legal Compliance. Shares shall not be distributed from the Trust pursuant
to an Award unless the delivery of such shares shall comply with all relevant
provisions of law including, without limitation, the Law, the Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, Applicable U.S. Laws and the requirements of any stock exchange or
quotation system upon which the shares may then be listed or quoted.
16.2 Investment Representations. As a condition to the grant or vesting of an
Award or the Awarded shares, the Subsidiary Beneficiary may be required to
represent and warrant that the shares are being purchased only for investment
and without any present intention to sell or distribute such shares if the
Trustee and Subsidiary Administrator decide that such a representation is
required.
17. LIABILITY OF COMPANY AND SUBSIDIARY
     The inability of the Trust to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Subsidiary Administrator
to be necessary to the lawful distribution of any Shares hereunder, shall
relieve the Company and the Subsidiary of any liability in respect of the
Trust’s failure to distribute such Shares as to which such requisite authority
shall not have been obtained.
18. LAW AND JURISDICTION AND LANGUAGE
     This Sub-Plan shall be governed by and construed in accordance with the
laws of the nation in which the Subsidiary directing the Trustee to grant an
Award has its principal place of business. This Sub-Plan has been drafted and
approved in the English language.

8